18-2502
     Huang v. Barr
                                                                                   BIA
                                                                           A087 786 582

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            JOSEPH F. BIANCO,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   ZHE LONG HUANG,
14            Petitioner,
15
16                   v.                                          18-2502
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Erin O’Neil-Baker, Hartford
24                                    Legal Group, LLC, Hartford, CT.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Bernard A.
28                                    Joseph, Senior Litigation Counsel;
29                                    Anthony O. Pottinger, Trial
30                                    Attorney, Office of Immigration
31                                    Litigation, United States
 1                                    Department of Justice, Washington,
 2                                    DC.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner Zhe Long Huang, a native and citizen of the

9    People’s Republic of China, seeks review of an August 3, 2018

10   decision of the BIA, denying his motion to reopen his removal

11   proceeding.       In re Zhe Long Huang, No. A087 786 582 (B.I.A.

12   Aug. 3, 2018).       We assume the parties’ familiarity with the

13   underlying facts and procedural history.

14       The applicable standards of review are well established.

15   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

16   2008).      In    his   motion   to    reopen,   Huang    asserted   that

17   conditions for Christians, ethnic Koreans, and dissidents had

18   worsened in China, thereby excusing the untimely filing of

19   his motion and demonstrating his prima facie eligibility for

20   asylum.

21       It is undisputed that Huang’s 2018 motion to reopen was

22   untimely filed more than six years after his removal order

23   became    final    in   2011.    See      8 U.S.C.   § 1229a(c)(7)(C)(i)

                                           2
 1   (“[T]he motion to reopen shall be filed within 90 days of the

 2   date of entry of a final administrative order of removal.”);

 3   8 C.F.R. § 1003.2(c)(2) (same).         However, the time limitation

 4   does not apply if reopening is sought to apply for asylum and

 5   the motion “is based on changed country conditions arising in

 6   the country of nationality or the country to which removal

 7   has been ordered, if such evidence is material and was not

 8   available and would not have been discovered or presented at

 9   the previous proceeding.”            8 U.S.C. § 1229a(c)(7)(C)(ii);

10   8 C.F.R. § 1003.2(c)(3).        The BIA did not err in finding that

11   Huang failed to demonstrate such conditions.

12         “In determining whether evidence accompanying a motion

13   to    reopen   demonstrates      a   material     change   in   country

14   conditions that would justify reopening, [the BIA] compare[s]

15   the evidence of country conditions submitted with the motion

16   to those that existed at the time of the merits hearing

17   below.”   In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007).

18   As the BIA found, Huang’s evidence demonstrated that the

19   Chinese government has viewed unfavorably and mistreated

20   unregistered Christian groups to varying degrees depending on

21   the   region   since   before    Huang’s   2010    hearing.     Huang’s

22   evidence also did not establish changed conditions for ethnic
                                   3
 1   Koreans    in   China   but     instead       discusses     the    Chinese

 2   government’s consistent policy of detaining and returning

 3   North Korean refugees.       Finally, Huang’s evidence showed that

 4   the   Chinese   government    has   criminalized        unlawful      border

 5   crossings and monitored and detained dissidents since before

 6   his hearing, and he did not establish that the Chinese

 7   government perceives or would perceive him to be a dissident.

 8         Accordingly, because Huang did not establish a material

 9   change in country conditions, the BIA did not abuse its

10   discretion in denying his motion to reopen as untimely.                  See

11   8 U.S.C.   § 1229a(c)(7)(C).            We   do   not   reach   the    BIA’s

12   alternative basis for denying Huang’s motion—namely, his

13   failure to establish his prima facie eligibility for relief.

14   See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general

15   rule courts and agencies are not required to make findings on

16   issues the decision of which is unnecessary to the results

17   they reach.”).

18         For the foregoing reasons, the petition for review is

19   DENIED.

20                            FOR THE COURT:
21                            Catherine O’Hagan Wolfe,
22                            Clerk of Court


                                         4